Citation Nr: 1724914	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, to include service in the Republic of Vietnam from January 1966 to January 1967.  He died in September 2012, and the appellant is his surviving spouse.

At the time of the Veteran's death, the claims of entitlement to service connection for PTSD, substance and alcohol abuse, asbestosis, asthma, sleep apnea, high blood pressure, enlarged lymph nodes, and enlarged cysts were pending.  Following the Veteran's death, the appellant requested to be substituted as the claimant, and that status was granted pursuant to 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(e) (2016).  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for service connection for PTSD, substance and alcohol abuse, asbestosis, asthma, sleep apnea, high blood pressure, enlarged lymph nodes, and enlarged cysts.

In his July 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a video-conference hearing before the Board in connection with his claims.  However, in August 2015, following the Veteran's death and the appellant's substitution, the appellant withdrew the hearing request.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In October 2015, the Board denied service connection for asbestosis, asthma, sleep apnea, high blood pressure, enlarged lymph nodes, and enlarged cysts.  The Board also recharacterized the PTSD and substance and alcohol abuse issues more broadly as service connection for an acquired psychiatric disorder (see Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled)), and remanded that remaining claim to the Agency of Original Jurisdiction (AOJ) for further development.

The Board notes that in February 2017, the Veteran's attorney submitted two separate requests for documents under the Freedom of Information Act (FOIA), one for the November 2015 VA medical opinion and the other for the entire claims file.  A March 2017 letter from the VA Records Management Center reveals that the FOIA request regarding the November 2015 VA medical opinion was fulfilled, but that the remaining FOIA request concerning the entire claims file has not.  However, as the Board is granting the remaining claim on appeal in full, there is no prejudice to the Veteran in proceeding with adjudication of this claim.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's PTSD is related to a corroborated in-service stressor.


CONCLUSION OF LAW

With reasonable doubt resolved in the favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

However, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires "(1) a current medical diagnosis of PTSD; (2) a link between the current symptoms and an in-service stressor; and (3) 'credible supporting evidence that the claimed in-service stressor occurred.'"  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017) (citing 38 C.F.R. § 3.304(f)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, VA treatment records reveal that the Veteran was diagnosed with PTSD during the appeal period.  See e.g., January 2008 VA Psychiatry Note, May 2008 VA Psychology Note.  Thus, a current medical diagnosis of PTSD has been demonstrated.

In addition, the Veteran contended that his PTSD was related to a single in-service stressor.  More specifically, he reported that he ran over a fishing boat with 8 or 10 Vietnamese fishermen (to include men, women, and children) while operating a landing craft boat near Qui Nhon in 1966, and that he did not go back to rescue them.  See March 2008 Statement in Support of Claim (VA Form 21-0781).  To this end, in a July 2010 statement, a fellow service member, who served with the Veteran in the same unit in Qui Nhon, Vietnam, stated that he witnessed the Veteran operating a landing craft boat and striking a Vietnamese fishing boat filled with approximately 8 to 10 men, women, and children in 1966.  The Board finds that this statement is highly probative evidence corroborating the Veteran's reported in-service stressor.  In addition, the Veteran's personnel records show that he was stationed in Vietnam from January 1966 to January 1967 with the 544th Transportation Company (Medium Boat), and that his military occupational specialty (MOS) was marine engineer.  Accordingly, the Board finds the Veteran's assertions concerning his in-service stressor to be consistent with the places, types, and circumstances of his military service.  See 38 U.S.C.A. § 1154(a).  Therefore, there is credible supporting evidence that the claimed in-service stressor event occurred.

Moreover, when the Veteran was diagnosed with PTSD in January and May 2008, both the January 2008 VA psychiatrist and the May 2008 VA psychologist who provided such diagnosis based their diagnosis on the Veteran's claimed in-service stressor described above.  In this regard, no other traumatic events were reported to or noted by them.  Furthermore, in a November 2015 VA medical opinion, the providing physician opined that it was at least as likely as not that the Veteran's PTSD was related to active service.  The physician noted the in-service stressor described above, indicated no other in-service stressor, and stated that there was no evidence of a post-service stressor.  Additionally, there is no contrary medical opinion in the record.  Hence, the evidence is at least evenly balanced as to whether there is a link between the Veteran's PTSD symptoms and the in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and each of the criteria of 38 C.F.R. § 3.304(f) have therefore been met, entitlement to service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


